                                         Case 5:18-md-02827-EJD Document 360 Filed 07/24/19 Page 1 of 1




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3                                           SAN JOSE DIVISION

                                   4
                                        IN RE: APPLE INC. DEVICE
                                   5    PERFORMANCE LITIGATION                              Case No. 5:18-md-02827-EJD

                                   6                                                        ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART PLAINTIFFS’
                                   7                                                        ADMINSITRATIVE MOTION
                                   8                                                        Re: Dkt. No. 357

                                   9

                                  10          On July 18, 2019, Plaintiffs filed an administrative motion requesting that the Court extend

                                  11   the deadline to file objections to the Special Discovery Master Order No. 9, dated July 9, 2019.

                                  12   Plaintiffs also request that the Court set 15-page limits (exclusive of exhibits or declarations) for
Northern District of California
 United States District Court




                                  13   such objections and any responsive briefing. Apple opposed the extension of time but stated it

                                  14   would agree to a 15-page limit on briefing in certain circumstances. On July 23, 2019, Plaintiffs

                                  15   filed their objections. Dkt. No. 359.

                                  16          Having reviewed the parties’ papers, the Court orders as follows:

                                  17          1. The administrative motion to extend time is denied as moot. Should Plaintiffs object to

                                  18              the Special Discovery Master’s forthcoming order regarding the inspection protocol,

                                  19              Plaintiffs may file objections within 14 days of that order. See Dkt. No. 173-1 ¶ 14.

                                  20          2. Briefing on Plaintiffs’ objections (Dkt. No. 359) is limited to 15 pages exclusive of

                                  21              exhibits or declarations.

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 24, 2019

                                  24                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  25                                                     United States District Judge
                                  26

                                  27
                                       Case No.: 5:18-md-02827-EJD
                                  28   ORDER GRANTING IN PART; DENYING IN PART PLAINTIFFS’ ADMINSITRATIVE
                                       MOTION
                                                                          1
